                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GARGANUS MOORE,

                       Plaintiff,

                       v.                         CAUSE NO.: 3:18-CV-1023-PPS-MGG

 S. FRAZIER, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Garganus Moore, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Moore alleges that Frazier and Atkins acted as his supervisors

for his job in the kitchen at the Westville Correctional Facility. Starting around

November 2018, Frazier and Atkins began harassing Moore by referring to him as lazy

and ignorant and by accusing him of stealing food. Moore is on a kosher diet and Frazer

and Atkins accused him of eating additional food that was not on the kosher tray. On

November 20, 2018, Moore initiated the grievance process against Frazier and Atkins
for targeted harassment. On November 22, Frazier accused Moore of lying in his

informal grievance and said, “Now I am going to get you.” (ECF 2 at 5.) Twenty

minutes later, Captain Rippe ordered Moore to return to the dorm instead of allowing

him to work at the kitchen. On November 26, Barney Turnipseed rated Moore’s job

performance as below average and recommended Moore’s termination from the kitchen

job, citing constant conflict with the kitchen staff. Captain Rippe and Turnipseed

consulted with Frazier prior to taking steps to terminate Moore’s employment. For his

claims, Moore seeks money damages.

      Moore asserts an Equal Protection claim against the Defendants, alleging that

Frazier and Atkins harassed him about his kosher diet but that they did not harass other

inmate-workers who were on a kosher diet. The due process clause of the Fourteenth

Amendment prohibits states from depriving citizens of equal protection of the laws. To

establish a prima facie case of discrimination under the equal protection clause, a

plaintiff must allege he was: (1) “a member of a protected class”; (2) “otherwise

similarly situated to members of the unprotected class”; and (3) “treated differently

from members of the unprotected class.” Brown v. Budz, 398 F.3d 904, 916 (7th Cir.

2005). Absent membership in a protected class, “a plaintiff may still state a viable claim

under the equal protection clause based on a ‘class of one’ theory by pleading that he

was treated differently from other prisoners without any rational basis.” McClinton v.

Dep’t of Corrections, No. 17-cv-472-wmc, 2018 WL 6179430, at *2 (W.D. Wis. Nov. 27,

2018). In this case, Moore does attach affidavits from other workers in the kitchen who




                                            2
state that Moore was treated differently than other workers because he was accused of

being lazy, stealing, and eating food not from his kosher tray. (ECF 2-1.)

       Because Moore does not suggest that Frazier and Atkins targeted him due to his

membership in a suspect class, rational basis review applies. See Flynn v. Thatcher, 819

F.3d 990, 991 (7th Cir. 2016). “Prison classifications are presumed to be rational and will

be upheld if any justification for them can be conceived.” Id. To uphold governmental

conduct under rational basis review, the court “need only find a reasonably conceivable

state of facts that could provide a rational basis for the classification.” Indiana Petroleum

Marketers & Convenience Store Ass’n v. Cook, 808 F.3d 318, 322 (7th Cir. 2015) (quotation

omitted). Although Frazier and Atkins may have a rational explanation for treating

Moore differently, at this stage of the proceedings, Moore may proceed on an Equal

Protection claim against them.

       Moore also asserts a First Amendment claim against the Defendants, alleging

that he was terminated from his kitchen job in retaliation for filing a grievance against

Frazier and Atkins. “To prevail on his First Amendment retaliation claim, [a plaintiff]

must show that (1) he engaged in activity protected by the First Amendment; (2) he

suffered a deprivation that would likely deter First Amendment activity in the future;

and (3) the First Amendment activity was at least a motivating factor in the Defendants’

decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012)

(quotation omitted). Moore alleges a plausible claim of First Amendment retaliation

against Frazier, Captain Rippe, and Turnipseed. While Atkins may have harassed




                                              3
Moore at his job, the complaint does not suggest that she retaliated against him for

filing a grievance or was otherwise involved with his termination.

       For these reasons, the court:

       (1) GRANTS Garganus Moore leave to proceed on an Equal Protection claim for

money damages against S. Frazier and Atkins for harassing him in November 2018 and

treating him differently than other inmate-workers who also received kosher diets;

       (2) GRANTS Garganus Moore leave to proceed on a First Amendment claim for

money damages against S. Frazier, Captain Rippe, and Barney Turnipseed for

terminating his kitchen job in retaliation for filing a grievance;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on S. Frazier, Atkins, Captain Rippe, and Barney Turnipseed at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 2) as

required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), S. Frazier, Atkins, Captain

Rippe, and Barney Turnipseed to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Garganus Moore has

been granted leave to proceed in this screening order.

       ENTERED: March 7, 2019.
                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICTCOURT




                                              4
